Citation Nr: 9921644	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which reopened the veteran's claim for PTSD, but 
denied it on the merits.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in February 
1992 on a new and material evidence basis.  The veteran was 
notified of this decision and of his appellate rights; he did 
not file an appeal.  

2.  Evidence submitted subsequent to the February 1992 RO 
decision is new; it bears directly and substantially on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The claim for service connection for PTSD is well 
grounded.  

4.  The veteran has been given diagnoses of PTSD.  

5.  The veteran did not engage in combat with the enemy.  

6.  There is credible supporting evidence confirming one of 
the alleged noncombat stressors.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service 
connection for PTSD on the basis of new and material evidence 
is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  Evidence submitted since the February 1992 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  

3.  Post-traumatic stress disorder was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.304(f) (1999); 4.125, 4.126 (1997); 38 
C.F.R. § 4.130 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran filed his original claim for PTSD in August 1991.  
The RO denied this claim in February 1992, finding that the 
evidence was insufficient to evaluate the claim, as the 
veteran had failed to respond to the PTSD stressor letter.  
The veteran was sent notice of this denial and of his 
appellate rights, but did not appeal, and the decision became 
final.  He attempted to reopen the claim in April 1995.  
Following the receipt of additional evidence, the RO reopened 
the claim, but denied it in July 1996.  The veteran appealed.  

Evidence of record prior to the February 1992 final decision 
consists of service medical records; several DD 214s 
reflecting service from October 1953 to October 1973; and VA 
hospitalization and outpatient treatment records.  

Service medical records reveal that the veteran had been 
treated for symptoms of anxiety and depression due to 
situational maladjustment in June 1960 and for non-psychotic 
depression in February 1968 while stationed in England.  VA 
medical records reflect diagnoses other than PTSD.

Records submitted following the reopening of the veteran's 
claim include three VA hospitalization reports dated in July 
and August 1985, June 1989, and March-April 1992; a September 
1994 PTSD Intake Examination, VA outpatient reports, a 
September 1995 VA psychiatric examination; and information 
from the U.S. Army & Joint Services Environmental Support 
Group (ESG), now the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The Intake Examination, 
several VA outpatient reports, and the VA psychiatric 
examination provide diagnoses of PTSD.  

The Board finds that all of the above evidence is new because 
it is not redundant or cumulative of evidence previously of 
record.  All except the three VA hospitalization reports, 
which indicate treatment of alcohol dependency, are relevant 
and material, because they bear directly and substantially on 
the merits of the claim and because this evidence is so 
significant that it must be considered in order to fairly 
decide those merits.  Accordingly, the claim for service 
connection for PTSD is reopened.  

Since new and material evidence has been submitted, the Board 
must next determine whether the claim is well grounded.  
Elkins v. West, at 218-219.  A diagnosis of PTSD made on the 
basis of history provided by the veteran may automatically 
well-ground a claim since it provides evidence of a current 
disability, presumed-to-be-credible history of stressors 
related by the veteran, and a medical opinion that the PTSD 
is related to service.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Since the veteran does have several diagnoses of 
PTSD, which have been related to his claimed stressors, the 
Board finds the claim well grounded. 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The RO has obtained 
from the Director of the United States Armed Services Center 
for Research of Unit Records (USASCRUR) historical records 
relating to the 35th Field Maintenance Squadron, the 
veteran's unit of assignment, from during the time frames in 
which the claimed stressors occurred.  The Board therefore 
concludes that the RO has fulfilled VA's duty to search for 
corroboration of the veteran's claims and has complied with 
its duty to assist under 38 U.S.C.A. § 5107(a) and 5106.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

A clear diagnosis of PTSD has been legally defined as a 
current, unequivocal diagnosis which, unless evidence shows 
to the contrary, must be presumed to have been made in 
accordance with the applicable DSM criteria as to both 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  The claims file is 
replete with records of diagnosis and treatment of various 
psychoneurotic disorders, including situational 
maladjustment, non-psychotic depression, and alcohol 
dependency, as well as PTSD.  

Consideration of a PTSD diagnosis first arose in September 
1994 with a VA PTSD Intake Evaluation.  The examiner recorded 
that the veteran complained of episodes of anger and rage, of 
a feeling that the past 24 years had been unproductive, and 
of a negative attitude toward life.  He had a history of 
alcohol abuse but had been sober for the past three years.  
Symptoms included increased startle response, irritability, 
increased anger about Vietnam experiences, intrusive thoughts 
of being called a baby killer, and feelings of mistreatment.  
Objective findings noted that the veteran was articulate and 
intelligent, well oriented, and well groomed.  His mood was 
slightly dysphasic with broad affect.  The diagnosis was 
PTSD.  

Psychological testing that same month found a valid profile.  
The veteran tested as ruminative, obsessive, and over-
ideational.  His profile was characteristic of a profile 
presenting chronic, fixed patterns of behavior and thought, 
with possible schizoid or psychotic tendencies.  He may have 
difficulty forming stable relationships.  He was mildly 
independent and non-conforming and may have difficulty 
expressing hostility in a modulated fashion; poor behavioral 
controls were likely.  He expressed a greater than normal 
concern about body functioning.  The assessment was to rule 
out schizophrenic reaction.  

A VA outpatient report, also in September 1994, revealed 
complaints of anger, hyper-startle reaction, a few dreams of 
Vietnam, followed by awakening with sweating and pounding 
heart.  He had difficulty in getting along with people, 
avoided reminders of war, and had a depressed mood and a poor 
job history.  He had abused alcohol abuse since Vietnam, but 
had been abstinent for the past three years.  The diagnostic 
impression was PTSD and alcohol dependency.  Toward the end 
of September 1994, the veteran withdrew from therapy due to 
employment.  His mental health treatment case was closed.  

In March 1995, a VA outpatient report from the VA mental 
health service revealed that the veteran was doing better and 
was not taking any medications.  He had been participating in 
an "anger group" which seemed to help.  The impression was 
that his PTSD was improving. 

A VA PTSD examination in September 1995 revealed a history as 
reported by the veteran that during his tour in Vietnam the 
air base at Da Nang was being fired on by rockets and mortars 
on a regular basis.  The Air Force personnel were not 
supplied with weapons with which to protect themselves.  He 
stated that he had witnessed some gruesome events.  One 
incident was a collision between a Navy fighter that hit a C-
141 Air Force cargo plane on the runway.  Body parts and 
debris were thrown everywhere.  The veteran stated that he 
was involved in the cleanup.  Another incident was an 
accidental firing of an F4B missile that hit a nearby 
Vietnamese village.  The veteran claimed that he and other 
members of his crew from the Air base were on the scene 
almost immediately, to assist in rescuing civilians, 
including children, who were badly burned and taking them to 
a hospital five miles away.  He subjectively complained of 
recurrent, intrusive distressing recollections related to his 
experiences in Vietnam that occurred approximately every 
couple of months and of distress concerning events that 
resembled an aspect of the traumatic event.  Drums and music 
reminded him of the constant rocket and mortar attacks; loud 
or sudden noises caused anxiety and distress; and he was 
unable to watch any movies related to war.  He avoided 
thinking or talking about his experiences.  He had insomnia 
and a short temper, although he had managed to avoid physical 
violence since he had been sober.  He experienced significant 
difficulty with concentration.  

Objective examination found that his speech was normal in 
rate and tone, logical, and coherent.  His mood was somewhat 
depressed and affect constricted.  He denied any suicidal or 
homicidal ideations, and no type of delusion was evident.  He 
did report having heard voices on buses on occasion, but had 
been unable to make out what the voices were saying.  Insight 
and judgment appeared adequate.  Axis I diagnoses were 
chronic PTSD and alcohol dependence in remission.  The Axis 
IV diagnoses, psychosocial and environmental problems, were 
exposure to rocket and mortar fire while in Vietnam and 
exposure to seeing civilians, including children. badly 
burned through military accidents and direct fire. 

The Board finds that the September 1995 diagnosis constitutes 
a current and unequivocal diagnosis of PTSD, in accordance 
with such facts as were known at the time and with DSM III, 
the appropriate psychiatric criteria providing a basis for 
the diagnosis.  The Board is not free to substitute its own 
unsubstantiated medical conclusion to refute a medical 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Nor does the Board question the sufficiency of the claimed 
stressors to support the diagnosis as found by medical 
determination.  See Cohen, 10 Vet. App. at 142; West v. 
Brown, 7 Vet. App. 70, 76 (1994).  

The Board will now direct its attention to the existence of 
the claimed stressors.  See West v. Brown, 7 Vet. App. at 76.  
As an initial consideration, evidence necessary to establish 
the occurrence of a recognizable stressor to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Zarycki v. Brown, 6 Vet App. 91, 98 (1993).  If 
a claimed stressor relates to combat, a veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor, provided that there is service 
department evidence that the veteran engaged in combat and 
that the claimed stressor is related to such combat and is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f).  A determination as to 
whether a veteran was engaged in combat with the enemy must 
be made by the Board and adequately supported with reasons 
and bases.  Cohen, 10 Vet. App. at 145 (citations omitted).  

The veteran's personnel records indicate that he was assigned 
to the 35th Field Maintenance Squadron, attached to the 35th 
Tactical Fighter Wing, and stationed at Da Nang Air Force 
Base from July 1966 to August 1967.  According to a history 
of the 35th Field Maintenance Squadron, the mission of the 
unit was to repair afterburner assemblies and jet engines.  
This task was reportedly made difficult due to a lack of 
supplies and a close proximity to the flight line.  The 
veteran does not claim, and the evidence doe not suggest, 
that he engaged in Since he did not, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  

Since the veteran has been found not to have engaged in 
combat, his assertions, by themselves, are not sufficient to 
establish the occurrence of any of his alleged stressors.  
Zarycki, 6 Vet. App. at 98.  During his March 1999 hearing 
before the undersigned Member of the Board, the veteran 
testified that his most severe stressor during his service in 
Vietnam was his fear that the perimeter surrounding Da Nang 
would be compromised.  He stated that the air base was 
subjected to constant mortar and rocket attacks and that 
because he had not been allowed to carry a weapon, he had 
felt helpless.  He added that the enemy was constantly trying 
to knock out revetments, which were located just cross the 
road from his unit.  He alleged that, although the air base 
was well protected, the enemy could get through.  

A second stressor involved the accidental firing of a missile 
from a Marine F4B.  The veteran testified that the missile 
missed his unit, but hit a Vietnamese village just beyond the 
fence, killing and wounding a number of people, including 
children.  He stated that he and others from the air base 
were at the scene almost immediately, rescuing people and 
taking them to a hospital.  In his stressor statement in 
August 1995, he claimed that this incident occurred 
"around" mid- October 1966.  

A third stressor involved a collision between a Navy A4D 
hitting an Air Force C-141 while attempting to taxi to the 
runway.  During his VA psychiatric examination, he stated 
that there were body parts thrown everywhere and that he had 
been involved in the clean-up.  During his Board hearing, he 
said there had been a big blast and that he had tried to 
help, but had been told to stay away because there was 
nothing he could do.  In his stressor statement in August 
1995, he alleged that this incident occurred "about" mid- 
March 1976.

As to the claim of a missile accidentally fired from a Navy 
plane and hitting a Vietnamese village approximately in mid- 
October 1966, ESG was unable to confirm the incident.  
However, military history records did disclose that in August 
1966 an aircraft from Da Nang Air Base crashed into a small 
village just outside the base perimeter and immediately burst 
into flames.  Rescuers included the Quick Reaction Force, the 
Security Augmentee Team, and five off-duty Air Policemen with 
QRF and SAT training.  During the rescue, a one- thousand 
pound bomb and a cache of small arms ammunition exploded.  
Airmen continued heroic efforts resulting in the saving of 
many lives.   In September 1966, a bomb was accidentally 
released from a taxiing aircraft, and an SAT unit and a 
Disaster Control team were dispatched. 

Finally, as to the veteran's third stressor, military records 
fail to reveal the reported collision of aircraft or C- 141 
explosion in March 1967.  Military records do reflect that in 
February, an F- 100 fighter pilot ejected eight miles from 
the base, where rescuers reported heavy ground fire.

More than thirty years has passed since the events at issue.  
It is not unexpected, then, to find discrepancies between the 
events as described in the contemporaneous military records 
and the events as recollected by a veteran.  With respect to 
the second stressor alleged in this case, the explosion in a 
Vietnamese village, the Board noted the discrepancies between 
the veteran's recollections and the official accounts with 
respect to the date on which the event occurred and the cause 
of the explosion(s).  However, the Board is off the opinion 
that there is sufficient corroboration that this stressor 
actually occurred and that the veteran witnessed its 
occurrence.  Accordingly, the Board concludes that one of the 
claimed non-combat stressors supporting the diagnosis of PTSD 
has been verified by credible supporting evidence.  
Therefore, the veteran's claim for service connection meets 
the requirements of 38 C.F.R. § 3.304(f) and is allowed.  


ORDER

Service connection for PTSD is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

